 In the Matter Of CHICAGO BRIDGE & IRON COMPANY, EMPLOYERandTRUCK DRIVERS & CHAUFFEURS UNION, LOCAL 478, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS, AFLCase No. 2-RC-1411.-Decided January 31, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Lloyd S.Greenidge, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, Truck Drivers & Chauffeurs Union, Local 478,affiliated with the A. F. of L., and the Intervenor, Independent Erec-tion Equipment Maintenance Union, are labor organizations claimingto represent certain employees of the Employer.3.The question concerning representation :The Employer contends that its contract with the Intervenor is abar to this proceeding..On January 3, 1949, the Petitioner notified Assistant ManagerStoffer, of the Employer's Hillside, New Jersey, plant,' that it repre-sented a majority of its Hillside drivers and helpers.At the sametime, it forwarded a copy of a proposed contract to Clarke, managerof the erection department, at the Chicago main office.On January26, a conference was held between representatives of the Employerand the Petitioner, at which the Petitioner submitted 12 membershipcards to the Employer as well as a proposed contract.2The proposedThe proceedings,herein, concern only the Hillside,New Jersey,plant.These included all but one of the drivers and helpers employed at Hillside.88 NLRB No. 75.402 CHICAGO BRIDGE& IRON COMPANY403contract was rejectedon the ground that it did not suit the Employer'sparticular business;nevertheless many of its substantiveprovisions,includingwages, over the roadexpenses,and others,.werediscussed.Meetingsbetween the parties continued in February and March.Meanwhile between January 7 and 15, the Employer wasnotifiedof the claim of the Intervenor that it represented the majority of allthe employees in the shop, including the drivers.Negotiations be-tween the Employer and Intervenor took place between February 10and 15, and on March 23, the Employer signed a contract withIntervenor.3Eight days later, on March 31, Clarke stoppedat.Hillside on hisway to Europe, and another conference took place attended by Clarke,Guerin, managerof the Hillside plant, and Aimon, organizer forPetitioner,at which practically all the important provisions of theproposed contract were discussed.At this meeting, ClarkeadvisedAimon, for the first time, that the Employer had signeda contractwith the Intervenor, and gave Aimon a copy of the agreement.Clarkesuggestedthat furthermeetingsbe postponed until his return fromEurope and that in the meantime Aimon prepare a condensed form ofthe proposed contract.Such contract was submittedto Guerin onApril 20.4On June 14, Aimon and most of the drivers met with Guerin con-cerningthe signing of the contract.According to Aimon, the Em-ployer then demanded a Board certification of Petitioner.Aimonobjected and threatened to call a strike, if Petitioner were not recog-nized.Aimon was then advised that if the Intervenor would be will-ing towaive jurisdiction over the drivers, the Employerwould sign acontract with Petitioner.On June 27, Intervenor advised the Em-ployer that it would not waive such jurisdiction.Two dayslater, onJune 29, the present petition was filed with the Board.The Employer and the Intervenor contend that the contract of March23 is a bar to these proceedings under theGeneral Electric X-Raydoctrine,5 because the petition was not filed until almost 6 months after8The recognition clause of this contract reads as follows:"The Company recognizes theUnion as the exclusive bargaining agent for all employees in the Company'sHillside, N. J.,shop, excepting office employees and guards and all supervisors with the right to hire, fire,promote, or otherwise effect changes in the status of employees,or effectively recommendsuch action,with regard to wages, hours of work, and other conditions of employment."* At the hearing,Aimon, as representative of the Petitioner,testified that Clarke said thecontractwith Intervenor would not interfere with Petitioner'srepresentation of thedrivers, a statement which Clarke and Guerin deny.Without resolving this conflict,Guerinadmitted that Clarke did ask for a condensed form of contract.Aimon also testified thatClarke agreed to a vacation clause in the condensed contract similar to the one in the Inter-venor's contract.The April 20 contract contains the following:"Sec. 5 Vacations shall begranted employees governed by this contract on the same basis as other employees in theemploy of said company of the Hillside,N. J., Branch belonging to the Independent Union.""General ElectricX-Ray Corp.,67 NLRB 997.882191-51-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Petitioner notified the Employer of its`claim of majority.,,The.Employer argues that there was no excuse for Petitioner's failure tofile the petition after January 3,and that even if delay was justified-there was no excuse for failing to file after the Petitioner was informedof the rival union's activity in the middle of January or after it hadreceived a copy of the contract with the Intervenor on March 31.Con-cerning all the conversations,conferences,meetings and negotiations-in which the Employer's representatives participated, the Employerstated it had been made clear that there was no necessity for a separatewritten agreement with the drivers and that the conferences requestedwould have been held with anyone seeking to discuss similar problemswith the Employer."The Petitioner contends that the contract is not a bar because itsrepresentation of a majority of the drivers was never contested andbecause it believed the Employer had actually negotiated with it ingood faith, some 3 months before and after the contract was signedwith the Intervenor,on practically all the substantive terms of thePetitioner's proposed contract.We held in theGeneral Electric X-Raycase,supra,and in numerousdecisions subsequent thereto, that where a petition for certification isfiled more than 10 days aftera bareclaim of representation an agreement otherwise valid which is executed in the interval should be heldto constitute t bar to an election. In theAcme Brewingcase 7 westated that "this ruling was intended to prevent labor organizations.from playing `dog in manger' by frustrating collective bargaining.indefinitely through advancing merely colorable claims to represen-tation with the intention of gaining.time in order to augment theirstrength."Where, however,the claim of majority was not a mere naked one.but was substantial and had a recognizable foundation,we have notapplied the 10-day rule. In theAcme Brewingcase,supra,the Em-ployer signed a contractwith theIntervenor 2 days after it was noti-fied of the Petitioner'smajority claim.The petition was not filed un-tilalmost a month after such notice,and the Employer sought toinvoke the principle of theGeneral Electric X-Raycase.We held that.the rule did not apply on the ground that the Petitioner's claim was nota mere "naked" one; "on the contrary, the Petitioner's active in-cumbency at the time it asserted its continued claim to representationamply demonstrated the substantiality of that claim and refutes the,implication that it was desirous of delaying valid collective bargainingfor the purpose of strengthening its positions."6Guerin testified that during the period between January 3 and June 27 there were from10 to 20 telephone conversations and meetings with Petitioner's representatives.7Acme Brewing Co.,72 NLRB 1005. CHICAGOBRIDGE &IRON COMPANY405=In theMcLeod Veneer Co.case," the incumbent petitioner requesteda renewal of its contract with the employer.While this request waspending, the employer learned of a schism in the ranks of the petitionerand believed that a majority of his employees had shifted their al-legiance to the Intervenor, with whom he then signed a contract.Thepetition was filed thereafter.We held that the contract was not a bar,,as the employer had knowledge of the unresolved question of repre-sentation at the time the contract was signed.It is true that in the instant case, the Petitioner was not an in-cumbent union, as was the situation in theMcLeodandAcmecasescited above.It is also apparent, however, that Petitioner had everyreason to believe that the Employer had accorded it that status.TheEmployer was not only aware of the Petitioner's claim to represent a.majority of the drivers, but proof of this claim had been submittecttearly in the negotiations and was never questioned thereafter.Peti-tioner and the Employer negotiated frequently concerning the sub-stantive terms of the proposed agreement both before and after thecontract with the Intervenor was signed, and several of the proposals,made by the Petitioner were actually put into effect .9 In at least oneinstance, the Employer dealt with the shop steward of the Petitionerconcerning a grievance of a member of the Petitioner.Under allthese circumstances, we are of the opinion that the Petitioner was en-titled to proceed in its negotiations with the Employer without resortto the Board's processes without fear of penalty.Our view is notaltered by the fact that the petition was not filed until some monthsafter the Employer gave Petitioner a copy of its contract with theIntervenor.Even after that date, the Employer continued to nego-tiate with the Petitioner and finally refused to sign an agreement withPetitioner only 2 days before the petition before us was filed.Under;these circumstances, we find that the doctrine of theGeneral Elec-tricX-Raycase is not applicable here.The contract between the In-tervenor and the Employer is not a bar to this proceeding.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section. 9 (c) (1) and Section 2 (6) and (7) of the Act."'8 73 NLRB 859.1The Employer agreed to put into effect the Petitioner's proposed wage scale in the latter-part of January and made payments retroactive to the week of January 16.10The present case is distinguishable fromReade Scientific Corp.petitioner there notified the employer of its majority claim on August 16 and met with the,employer on three occasions thereafter.The petition was filed September 10, one day afterthe employer signed a contract with the intervenor.The employer contended the petition-was barred by the contract.We held under the facts of that case that the employer had!not recognized petitioner as the bargaining agent nor justified petitioner in the brief thatitmight achieve recognition without a Board determination.In the present case, theEmployer never questioned the claim of majority status of the Petitioner, but eonferced 406DECISIONS OF NATIONAL LABORRELATIONS BOARD4.The appropriate unit.The Employer is engaged in the business of fabricating and erect-ing large steel structures such as water and oil tanks which are fabri-cated at four fabricating plants.The function of the Hillside, NewJersey, shop is to serve the field crews of the Employer's eastern sea-board division.The equipment is stored and overhauled at the shopand distributed to the field crews in large heavy trucks.The driversherein involved drive these trucks throughout the eastern division onspecial assignments and load or unload the equipment from railroadsand warehouses.The evidence shows there are 57 employees at the Hillside plant,of whom some 13 are drivers and helpers. The latter spend more thantwo-thirds of their time on the road, and the remainder at the shop.When at Hillside, they occupy themselves in greasing and oiling andotherwise attending to their trucks and when not so engaged, theywork with other employees, burning steel, running drill presses, pack-ing tools, and moving equipment around in the yard. The drivers aresupervised by the salve superintendent as most of the inside men,except those in the machine shop.The drivers receive the same bene-fits and substantially the same pay as other employees.The Petitioner seeks a unit consisting of the 13 regularly assigneddrivers and helpers.The Employer and Intervenor contend that aplant-wide unit is appropriate on the ground that the work at theplant is integrated among all the employees, the drivers spend a sub-stantial amount of their time at the shop, and are under the samesupervision as most of the shop employees.These over-the-road truck drivers are engaged essentially in thefunction of transportation, whose interests, duties, and conditions ofemployment, as truck drivers, differ substantially from employeesengaged directly in production work.The record shows that thedrivers and helpers are often away from the plant for weeks and evenmonths at a time. There is little interchange between them and theproduction workers 11We have frequently held that employees, suchas these may appropriately constitute a separate unitl2with Petitioner on many substantive terms of a contract several of which were actuallyput into effect..11The shop superintendent testified,at the hearing,that if drivers are ill or not available,regularly assigned,qualified helpers are used to drive the trucks.If no helpers are availablefor drivers,there are three or four men in the shop who are qualified to drive.Almost anyqualified workers might be used as helpers but the use of employees other than thoseregularly assigned is infrequent and intermittent.12NationalAutomotiveFibres, Inc.,Findlay Division,81 NLRB 1232,where the Boardheld that over-the-road drivers,at automotive fibres plant,may sever from the productionand maintenance unit, notwithstanding that they worked 25 percent of their time in thereceiving and shipping department and despite the fact that drivers at the employer's otherplants were included in the larger unit. CHICAGO BRIDGE & IRON COMPANY407We find that all truck drivers and their regularly assigned helpersemployed at the Employer's Hillside, New Jersey, plant, excludingall other employees and supervisors, as defined in the. Act, may con-stitute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.However, we shallmake no final unit determination at this time, but shall be guided inpart by the desires of these employees as expressed in the electionhereinafter directed. If a majority vote for the Petitioner, they willbe taken to have indicated their desire to constitute a separate appro-priate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscasewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the voting group described in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement to determine whetherthey desire to be represented, for purposes of collective bargaining,by Truck Drivers & Chauffeurs Union, Local 478, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen & Helpers, A. F. L.,or by Independent Erection Equipment Maintenance Union, or byneither.